Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Response
Applicant’s election with traverse of Group III (claims 14-19 and 21-30) in the reply filed on 12/28/21 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner. Upon reconsideration the restriction requirement of 09/29/21 is withdrawn. 
Claims 10-12, 14-19, and 21-28 are included in the prosecution. 

Effective Filing Date
The instant application is a Continuation-in-Part (CIP) of Application No. 16/800,596 (filed on 02/25/2020), which is continuation of Application No. 16/004,954 (filed on 06/11/2018), now abandoned, which is a continuation of Application No. 15/696,480 (filed on 09/06/2017), now Patent No. 10,370,625. The disclosures of the Application Nos. 16/800,596, 16/004,954, 15/696,480 and Provisional Application No. 62/495,274 do not provide support for claim 11 (which recites systems the virus affects and a Markush group of the viruses), claim 12 (which recites that the coronavirus is SARS-CoV-2), claim 21 (which recites a Markush group of anionic surfactants), and claim 22 (which recites sodium dodecylsulfate). Therefore, the effective filing date of the instant application for claims 11, 12, 21 and 22 is 10/08/2020. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/15/20 and 01/05/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 
Specification
The disclosure is objected to because of the following informalities: 
On Page 3, [0008] and Page 16, [0048], the term “ebola” should be corrected to recite “Ebola virus.”
On Page 20, [0059] and [0062], Page 28, [0090], and Pages 28-29 [0093], the term “dimethyl ethybenzyl ammonium chloride” should be corrected to recite “dimethyl ethylbenzyl ammonium chloride” or “dimethyl ethyl benzyl ammonium chloride.”
Appropriate correction is required.
Claim Objections
Claims 11 and 22 are objected to because of the following informalities: 
In claim 11, line 1, the term “effects” should be corrected to recite “affects”.
In claim 22, line 1, the article “the” should be inserted before the term “surfactant.”  
Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 14-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elfersy (US 2007/0065475 A1).
Instant claim 14 is drawn to a cleaning composition for decontamination against viruses, comprising: a granular absorbent material coated with a biocide, wherein the biocide forms a surface bonded film on the granular absorbent material; and one or more sanitation agents absorbed in said granular absorbent material, wherein said one or more sanitation agents comprise a surfactant.
Elfersy discloses a method of rendering an absorbent material, i.e., perlite, antimicrobial comprising, contacting perlite with an aqueous composition, wherein the aqueous composition comprises an organosilane quaternary compound and a quaternary ammonium compound (Abstract, [0007], [0011] - [0012], [0256]-[0257], Examples 1-2 – [0288] – [0290], and claims 9-16). Elfersy teaches that such surfaces are capable of controlling or killing a broad spectrum of biological agents, including viruses in solids, liquids or gases that subsequently contact the treated surface (Abstract). The compositions are used for cleaning and/or disinfecting surfaces 
Elfersy teaches that the surface of the perlite is coated with the antimicrobial coating (or a biocide) which comprises an organosilane quaternary compound (OSQAC) and a quaternary-ammonium compound (QAC) ([0007] and [0012]). The quaternary ammonium compounds include dimethyl benzyl ammonium chloride ([0235]) and are present in a range of from about 0.01% to about 32% ([0234]). The composition comprises water, an aqueous or non-aqueous solvent, and an oxidizing agent such as hydrogen peroxide ([0022], [0026] – [0027], [0255], claims 9, 13 and 14). In Example 1 Elfersy discloses that after stirring the perlite and TMSAC (water-stabilized 3-(trimethoxysilyl)propyl-dimethyloctadecyl ammonium chloride) solution for 15-30 minutes, an equal volume of a second solution was added and stirring was allowed to continue for an additional 15-30 minutes, wherein the second solution contained 3-(trihydroxysilyl) propyldimethyl octadecyl ammonium chloride, N,N Dialkyl(C8-C10)-N,N-dimethylammonium chloride, N-Alkyl (50% C14, 40% C12, 10% C16) dimethylbenzylammonium chloride, Isopropyl alcohol, Glycol Ether EB 0.75, Barlox, EDTA, T-NP-9.5 Surfactant, and Water ([0288] – [0289]). The granular absorbent material is perlite ([0254]). The coated perlite is used for cleaning and/or disinfecting surfaces ([0261]).
Regarding instant claim 14, the limitation of a cleaning composition for decontamination against viruses is anticipated by the composition for treating solid 
Regarding instant claim 14, the limitation of a granular absorbent material coated with a biocide wherein the biocide forms a surface bonded film on the granular absorbent material is anticipated by the perlite coated with the antimicrobial coating (or a biocide) which comprises an OSQAC and a QAC ([0007] and [0012], [0235], [0288] – [0289]), as taught by Elfersy.
Regarding instant claim 14, the limitation of one or more sanitation agents absorbed in said granular absorbent material, wherein said one more sanitation agents comprise a surfactant is anticipated by the second solution containing 3-(trihydroxysilyl) propyldimethyl octadecyl ammonium chloride, N,N Dialkyl(C8-C10)-N,N-dimethylammonium chloride, N-Alkyl (50% C14, 40% C12, 10% C16) dimethylbenzylammonium chloride, Isopropyl alcohol, Glycol Ether EB 0.75, Barlox, EDTA, T-NP-9.5 Surfactant, and Water ([0288] – [0289]), as taught by Elfersy.
Regarding instant claim 10, the limitations of a method for decontaminating a surface from a virus are anticipated by the coated surfaces which are capable of controlling or killing a broad spectrum of biological agents, including viruses in solids, 
Regarding instant claim 11, the limitation of the virus effecting respiratory systems is anticipated by the H5N1 avian influenza virus ([0263]), as taught by Elfersy.
Regarding instant claims 15-16, the limitations of the ceramic minerals (instant claim 15) and perlite (instant claim 16) is anticipated by the perlite ([0254] and [0261]), as taught by Elfersy.
Regarding instant claim 17, the limitation of the quaternary amine is anticipated by the OSQAC and QAC ([0007], [0012], and [0023]), as taught by Elfersy.
Regarding instant claim 18, the limitations of a sanitation method for decontamination against viruses are anticipated by the methods for treatment of surfaces with compositions that are capable of controlling or killing viruses (Abstract, [0019], [0263], and [0280]), as taught by Elfersy.
Regarding instant claim 21, the limitation of the surfactant is anticipated by the alkyl sulfonate salts ([0032]), as taught by Elfersy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elfersy (US 2007/0065475 A1), as applied to claims 10-11, 14-18, and 21 above, in view of Capps (US 2005/0100612 A1).
Instant claim 19 is drawn to a cleaning kit for decontaminating viruses, comprising the cleaning composition of Claim 14, one or more items selected from the group consisting of biohazard bags, gloves, twist tie, antimicrobial hand wipe, germicidal wipe, scoops and scrapers, and instructions on how to use the cleaning composition.


Although Elfersy discloses methods for the treatment of surfaces with compositions that are capable of controlling or killing viruses (Abstract, [0019], [0263], and [0280]), and articles such as tissue wipes, multipurpose disposal wiping cloths ([0265]), Elfersy does not expressly teach instructions on how to use the cleaning composition.
Capps teaches a virucidal kit containing instructions as to a method of use and/or desired dilution rates to be employed, along with methodologies for targeting particular types of viral pathogens ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for the treatment of surfaces with compositions that are capable of controlling or killing viruses, include and articles such as tissue wipes, multipurpose disposal wiping cloths, as taught by Elfersy, in view of the virucidal kit containing instructions as to a method of use for targeting particular viral pathogens, as taught by Capps, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Elfersy and Capps are drawn to virucidal compositions and methods for killing viruses, and it is obvious to combine prior art elements according to known elements to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to include instructions in the cleaning kit in order to provide the user information about using the enclosed cleaning composition.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 19, the limitations of a cleaning kit for decontaminating viruses would have been obvious over the methods for the treatment of surfaces with compositions that are capable of controlling or killing viruses (Abstract, [0019], [0263], and [0280]), and articles such as tissue wipes, multipurpose disposal wiping cloths ([0265]), as taught by Elfersy, in view of the virucidal kit containing instructions as to a method of use for targeting particular viral pathogens ([0032]), as taught by Capps. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Elfersy (US 2007/0065475 A1), as applied to claims 10-11, 14-18, and 21 above, in view of Brocklehurst et al. (US 4,402,853).
Instant claim 22 is drawn to the cleaning composition of Claim 14, wherein the surfactant is sodium dodecylsulfate.
The teaching of Elfersy is discussed above. 
Although Elfersy teaches the inclusion of anionic surfactants ([0239]), Elfersy does not expressly teach sodium dodecylsulfate.
Brocklehurst et al. teach virucidal compositions useful for cleaning and/or disinfecting and/or sterilizing hard surfaces (Col. 4, lines 29-38) and include sodium lauryl sulfate (SLS) or sodium dodecyl sulfate (SDS) (Col. 4, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for the treatment of surfaces with et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Elfersy and Brocklehurst et al. are drawn to virucidal compositions, and it is obvious to combine prior art elements according to known elements to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to include the anionic detergent SLS or SDS taught by Brocklehurst et al. (Col. 4, lines 16-21) in the cleaning composition of Elfersy with a reasonable expectation of success in producing a functional virucidal cleaning composition since Elfersy teaches the inclusion of anionic surfactants ([0239]). 
Regarding instant claim 22, the limitation of SDS would have been obvious over the SDS or SLS (Col. 4, lines 16-21), as taught by Brocklehurst et al. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy (US 2007/0065475 A1), as applied to claims 10-11, 14-18, and 21 above, in view of Hei et al. (US 2003/0087786 A1).
Instant claim 25 is drawn to the cleaning composition of Claim 14, further comprising a modifying agent, wherein the modifying agent is a thickening agent, tackifier, silicone gum, absorbent polymer, or combination thereof.

The teaching of Elfersy is discussed above. 
Elfersy does not expressly teach a modifying agent.
Hei et al. teach antimicrobial compositions includes in disinfectants, virucides, and hard surface cleaners ([0153]) and include thickening or gelling agents ([0142]-[0143], [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for the treatment of surfaces with compositions that are capable of controlling or killing viruses, include and articles such as tissue wipes, multipurpose disposal wiping cloths, wherein the composition contains anionic surfactants, as taught by Elfersy, in view of the virucides and hard surface cleaner containing thickening or gelling agents, as taught by Hei et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Elfersy and Hei et al. are drawn to virucidal compositions, and it is obvious to combine prior art elements according to known elements to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to include the thickening or gelling agents taught by Hei et al. ([0142]-[0143]) in the cleaning composition of Elfersy with a reasonable expectation of success in producing a functional virucidal cleaning composition since Hei et al. teach that the thickened or gelled composition remains in contact with the surface for longer periods of time, thus et al. also teach that the thickened or gelled solution will also adhere to vertical surfaces ([0175]). 
Regarding instant claims 25-26, the limitations of the modifying agent and gelling agent would have been obvious over the gelling agent ([0142]-[0143]), as taught by Hei et al. 

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy (US 2007/0065475 A1), in view of Hei et al. (US 2003/0087786 A1) as applied to claims 10-11, 14-18, 21, and 25-26 above, further in view of Toussaint et al. (US 6,046,148).
Instant claim 27 is drawn to the cleaning composition of Claim 14, wherein the modifying agent is a tackifier.
Instant claim 28 is drawn to the cleaning composition of Claim 14, wherein the modifying agent is sodium polyacrylate.
The teachings of Elfersy and Hei et al. are discussed above. 
Elfersy and Hei et al. do not expressly teach a tackifier or sodium polyacrylate.
Toussaint et al. teach cleaning compositions (Abstract) which contain thickeners including a sodium salt of a polyacrylic acid (Col. 4, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for the treatment of surfaces with compositions that are capable of controlling or killing viruses, include and articles such as tissue wipes, multipurpose disposal wiping cloths, wherein the composition contains anionic surfactants, as taught by Elfersy, in view of the virucides and hard surface et al., further in view of the cleaning compositions which contain thickeners including a sodium salt of a polyacrylic acid, as taught by Toussaint et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Elfersy, Hei et al., and Toussaint et al. are drawn to cleaning compositions, and it is obvious to combine prior art elements according to known elements to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to include the sodium salt of a polyacrylic acid taught by Toussaint et al. (Col. 4, lines 19-23) in the cleaning composition of Elfersy with a reasonable expectation of success in producing a functional virucidal cleaning composition. 
Regarding instant claims 27-28, the limitations of the tackifier and sodium polyacrylate would have been obvious over the cleaning compositions (Abstract) which contain thickeners including a sodium salt of a polyacrylic acid (Col. 4, lines 19-23), as taught by Toussaint et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For .  

Claims 10-12, 14-18, 23-25, and 28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 18, and 32 of copending Application No. 16/800,596 (the ‘596 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method for decontaminating a surface from a virus comprising applying an effective amount of a cleaning composition comprising a granular absorbent material coated with a biocide and one or more sanitation agents absorbed in said granular absorbent material, and therefore, encompass overlapping and coextensive subject matter. 
One difference is that claims of the ‘596 Application recite at least two sanitation agents comprising dimethyl benzyl ammonium chloride at a concentration between 1 to 10% (w/w) and dimethyl ethyl benzyl ammonium chloride at a concentration between 1 to 10% (w/w); and sodium polyacrylate at a concentration between 1 to 5% (w/w), whereas instant claims do not recite the combination of the two ammonium chlorides and their corresponding concentrations or the concentration of the sodium polyacrylate. 
However, instant claims recite both dimethyl benzyl ammonium chloride and dimethyl ethyl benzyl ammonium chloride (instant claim 24), as well as sodium polyacrylate (instant claim 28). One of ordinary skill in the art would have found it obvious to use the ammonium chlorides and the sodium polyacrylate in concentrations effective for decontaminating surfaces from a virus since instant claims 10 and 18 recite applying an effective amount of the cleaning composition. The recited concentration 
Another difference is that instant claim 12 recites that the coronavirus is SARS-CoV-2 whereas claims of the ‘596 Application do not recite this specific coronavirus. However, one of ordinary skill in the art would have found it obvious to use the method of applying the cleaning composition to surfaces for decontaminating from viruses, including coronavirus, which is recited in both instant claim 11 and claim 18 of the ‘596 Application. One of ordinary skill in the art would have had a reasonable expectation of success in decontaminating coronaviruses by following the method recited in claims of the ‘596 Application, including SARS-Cov-2. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615